Citation Nr: 0203523	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  95-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for varicose veins with repeated 
ulcerations, to include bilateral below-the-knee amputations.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from December 1943 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1991 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.   The case was remanded by the Board in September 
1996 and again in December 1997.  Thereafter, an opinion was 
obtained from a Veterans Hospital Administration medical 
expert in March 2002, and a copy was provided to the 
veteran's service representative in March 2002.  Later that 
month, the service representative stated that there was no 
further evidence or argument to present.  


FINDINGS OF FACT

1.  The veteran underwent VA bilateral varicose vein 
stripping and ligation in 1950, following which he did well 
for about eleven years until he developed thrombophlebitis in 
August 1961.  

2.  The veteran developed diabetes mellitus in 1972. 

3.  It is more likely than not that the VA bilateral varicose 
vein stripping and ligation in 1950 did not cause or play a 
significant factor in the etiological or pathological 
condition resulting in varicose veins with repeated 
ulcerations that led to the veteran's bilateral below-the-
knee amputations and these amputations were more likely than 
not due to nonservice-connected diabetes.  


CONCLUSION OF LAW

The criteria for the award of compensation pursuant to 38 
U.S.C.A. § 1151 for varicose veins with repeated ulcerations, 
to include bilateral below-the-knee amputations, due to VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1996); and 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § ____ ; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  VCAA revises 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
VA to provide additional assistance in developing all facts.  
It is applicable to claims pending at the time of its 
enactment, including the case presently before the Board.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2001)) and 
(unless otherwise noted herein) made effective as of the date 
of the enactment of the VCAA. 

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment or publication of the enabling regulations, a 
review of the record reveals that all appropriate development 
has been accomplished.   The statement of the case (SOC) and 
supplemental SOCs (SSOCs) of June 1997 and August 2001 
advised the veteran of the pertinent law and regulations, as 
well as the basis for the decision in this case.  Also, by 
reciting the applicable law and regulations notice was given 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  

The claims file was lost and subsequently rebuilt.  While the 
service medical records were lost, it is the post-service 
records which are dispositive in this case.  

A copy of a May 1986 rating action reflects a denial of a 
claim for service connection for impaired circulation of the 
left leg and skin disease because SMRs were negative for 
chronic skin disease or circulatory impairment of the lower 
extremities.  The rating action noted that he was surgically 
treated by VA for varicose veins of both legs in 1950, and 
was seen in 1961 for thrombophlebitis of both ankles.  

In November 1990, the veteran claimed entitlement to VA 
compensation for chronic leg disability due to the 1950 VA 
surgery, alleging that in the 1960s or 1970s, a VA physician 
had stated that the veteran had been too young, in 1950, for 
that surgery.  That claim was denied by the rating action on 
appeal of April 1991.  A timely appeal followed.

The case was remanded by the Board in September 1996, in 
part, to ascertain if clinical records have been retired and, 
if so, the location of such retirement.  The RO was to make 
efforts to obtain the complete clinical records for the 
veteran, particularly surgical treatment records from 1950, 
from the appropriate facility and the RO was to document its 
attempts to retrieve such records and any records received 
should be associated with the claims folder.  

Thereafter, the RO requested clinical records for the 
veteran, particularly surgical treatment reports from 1950 
and if the records were retired, they were to be recalled.  
In response, in April 1997, it was reported that there was 
nothing in the veteran's "chart about this condition.  No 
treatment back that far here."  A July 1997 Report of 
Contact reflects that the VA hospital again verified that 
there were no treatment reports for the 1950s.  

Because the RO efforts were incomplete, in December 1997, the 
Board again remanded the case for compliance with the 
September 1996 remand and to obtain all of his VA medical 
records and if any had been retired to a different location, 
that location was to be ascertained and a search at that 
location was to be conducted.  The RO and the hospital were 
to document all efforts.  As summarized in the August 2001 
SSOC, the RO requested the pertinent records on three 
occasions.  In an April 1999 Report of Contact, it was 
reported that a Wichita VAMC VA Supervisor had indicated that 
since records of the time were not computerized, a manual 
search had to be made for the veteran's social security 
number and that as yet the search was not complete.  A June 
2001 Report of Contact reflects that it appeared that the 
records had been retired.  A July 2001 letter reflects that 
the National Archives and Records Administration Federal 
Records Center had not been able to locate any records that 
contained medical information from 1950 for the veteran.  

However, VA medical records since the veteran's VA hospital 
admission in August 1961 have been obtained and are on file.  

In sum, since VA records of the 1950 initial VA bilateral 
varicose vein stripping and ligation can not be located, 
despite a manual search of VA records covering a period of 
many years and a search at the National Archives and Records 
Administration Federal Records Center, the requirements of 
the VCAA (that efforts to locate such records must continue 
until it is concluded that the records either do not exist or 
that further efforts would be futile) have been met because 
the Board concludes that any further search would be futile.  
(Regulation to be codified at 38 C.F.R. § 3.159(c)(2) 
(2001).) 

Moreover, VA medical opinions were obtained in January 1991 
and August 2001, and a VA expert medical opinion was obtained 
in March 2002.  Also, while the veteran has reported that a 
VA physician allegedly told him, some time in the 1960s or 
1970s, that he had been too young to undergo a bilateral vein 
stripping and ligation in 1950, there is not only no such 
clinical record on file but the veteran has never even 
suggested that this information was ever put into written 
form within his VA clinical records.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal or is not 
obtainable.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

Thus, VA has met its notification and duty to assist 
obligations in the development of this case under the VCAA 
and the applicable regulations.  

Law and Regulations

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability or death, but also that the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability or death was an event that was not 
reasonably foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151, which were filed on or 
after October 1, 1997.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 513 U.S. 115 (1994).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991) and VAOGCPREC 
16-92.  The veteran's claim was filed in 1990.  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b). 

It is necessary to show that additional disability actually 
resulted from such disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation, alone, 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury 
suffered as a result of hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3). 

Background

A discharge summary of the veteran's VA hospitalization in 
August and September 1961, reflects that in 1950, at that 
same hospital, he had a bilateral varicose vein ligation and 
stripping.  The patient had been getting along well since 
that time until August 7, 1961, when he began having pain and 
noticed redness of the left lower leg.  This was accompanied 
by low-grade fever for which he was admitted.  He was given 
bedrest with elevation of his foot.  He was also given 
medication, including Coumadin, an anti-coagulant medication.  
The discharge diagnosis was thrombophlebitis with brawny 
discoloration of the ankles.  

Records of VA hospitalization in July and August 1972 reflect 
that, since the veteran's treatment for thrombophlebitis of 
the left calf in 1961, he had done well until one month prior 
to admission, when he had developed a stasis ulcer on his 
left leg following a small skin abrasion.  Gradually, an 
ulcer had formed and become larger and had not healed.  He 
reported having some increased urination with nocturia.  A 
left leg venogram revealed valvular incapacity of the deep 
venous system of the left leg, with filling of the 
superficial venous system via the multiple communicating 
perforating branches.  While the discharge diagnoses included 
a stasis ulcer on the veteran's left leg and diabetes 
mellitus, there is also a clinical notation in July 1972 
during that hospitalization that he had newly found diabetes.  

The veteran was again treated for a stasis ulcer of the left 
leg during VA hospitalization in September and October 1973, 
at which time it was noted that he was on a restricted 
caloric diet due to diabetes.  The discharge diagnoses 
included stasis ulcer of the left leg, diabetes mellitus, and 
bilateral varicose veins.  

A VA outpatient treatment (VAOPT) record of October and 
November 1973 reflects that the veteran was given elastic 
stockings and an Unna Boot.  A VA clinical record of October 
1976 reflects that he was given an Unna boot.  

During VA hospitalization from November 1978 to January 1979 
the veteran underwent debridement of a stasis ulcer in 
December 1978 and, in January 1979, he had a split-thickness 
skin graft from the left thigh to the area of an ulcer on the 
left medial malleolus.  

The discharge summary of VA hospitalization in October 1984 
reflects that the veteran reported that since his bilateral 
vein stripping he had experienced multiple problems with 
stasis changes.  The discharge diagnoses were poorly 
controlled diabetes mellitus requiring insulin, stasis ulcer 
of the anterior shin secondary to venous insufficiency and 
diabetes mellitus, and stasis dermatitis of the lower 
extremities.  

During VA hospitalization in November and December 1989, it 
was noted that the veteran vaguely refers to a problem with 
alcohol.  The discharge diagnoses were venous stasis ulcer of 
the left lower extremity and noninsulin-dependent diabetes 
mellitus.  

During VA hospitalization in September and October 1990, the 
veteran underwent a left below-the-knee amputation.  The 
discharge diagnoses included noninsulin-dependent diabetes 
mellitus, venous stasis disease, and alcohol abuse.  

A January 1991 statement from a VA Surgical Service Chief was 
to the effect that he had reviewed the veteran's available 
medical records.  These only included records dating back to 
VA hospitalization in 1989, and the earliest contact in the 
chart was an examination in June 1986, which noted only that 
the veteran had recurrent infections of the lower leg due to 
varicosities.  The VA physician opined that it was 
impossible, based on the hospital records and past history, 
to obtain any information other than that the patient had 
bilateral stasis ulcers, and has a non-insulin dependent 
diabetes mellitus, in addition to a chronic EOTH [alcohol] 
abuse problem.  The physician concluded that it was 
impossible to make any determination regarding the initial 
1950 treatment, regarding indications, in the absence of 
hospital records.  The only conclusion could be drawn from 
the records, was that the patient had significant venous 
insufficiency affecting the lower extremities with recurring 
stasis ulcerations, and ultimately an infection arose in the 
left foot, requiring below knee amputation.  A 40 -year 
interval from the initial bilateral vein stripping and 
initiation of recurrent problem documented in 1989 was an 
interval that was insignificant in terms of the original 
therapy.  

The veteran was admitted to a VA hospital in July 1992 for a 
necrotic right foot and underwent a right below-the-knee 
amputation.  

A VA Supervising Surgeon reported in August 2001 that he had 
reviewed the case and did "not find evidence to connect this 
veteran's current health issues with the vein stripping in 
1950."  

In January 2002, the Board requested an expert VA medical 
opinion as to whether it was more likely than not that the 
amputations performed in 1990 and 1992 were due, in whole or 
in part, to nonservice-connected diabetes; and, whether it 
was at least as likely as not that the bilateral varicose 
vein ligation and stripping surgery performed in 1950 caused, 
or was a significant factor in, the etiological or 
pathological condition resulting in the veteran's bilateral 
below-the-knee amputations.  A response was received in March 
2002 from a VA attending vascular surgeon, who concluded that 
"[i]t is more likely than not that the below knee 
amputations performed in 1990 (left) and in 1992 (right) were 
due to the patient's diabetes."  It was also commented that 
it was difficult to assess the role that the veteran's 
overuse of alcohol had played but, at the least, diabetic 
control was more difficult under such circumstances.  As to 
the second question posed, the conclusion was that "[i]t is 
unlikely that the bilateral varicose vein ligation and 
stripping surgery performed in 1950 caused, or was a 
significant factor in the etiological or pathological 
condition resulting in the veteran's bilateral below-the-knee 
amputations."  

Analysis

Initially, it must be noted that there is no contemporaneous 
or competent medical evidence that following the 1950 
bilateral varicose vein stripping and ligation the veteran 
had any continued or additional problems until he developed 
thrombophlebitis in 1961 when he reported that his new 
symptoms were of recent onset.  Even so, thereafter he 
continued to do well until he first developed a stasis ulcer 
in 1972, which was also when he developed the onset of 
diabetes mellitus.  

It was not until 1984 that the veteran first related having 
had chronic vascular problems since his 1950 VA surgery.  
This is a point in time more than 30 years after the 1950 
surgery and is also a clinical history that is inconsistent 
with the clinical histories previously related in 1961 and 
1972.  

The history that the veteran has related of having been told 
by a VA physician at some unspecified time in the 1960s or 
1970s (a period potentially covering 20 years) that he was 
too young have had bilateral varicose vein stripping and 
ligation in 1950 is not reflected in his VA clinical records 
(and here there are no private clinical records).  Moreover, 
when, as here, the underlying medical nature of evidence has 
been significantly diluted, as in the connection between a 
lay account of past medical information, and filtered through 
layman's sensibilities, such evidence is too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In other 
words, the veteran's statement that a VA physician stated 
that he should not have had the surgery in 1950 because the 
veteran was then too young, is not competent medical 
evidence.  Further, even if true, it would not establish that 
the bilateral below-the-knee amputations more than 40 years 
after the 1950 surgery and more than a decade after the 
alleged statement of a VA physician (assuming it was in 1979) 
could not have been posed in the context of the amputations 
and does not address any complications or contributing 
influence from the veteran's diabetes and alcohol abuse.  

Accordingly, it is the opinion of a VA medical expert in 
March 2002 which is not only persuasive in this case but, 
after a review at that time of all available medical 
evidence, it is unrebutted by any competent medical evidence.  

Accordingly, compensation under 38 U.S.C.A. § 1151 is not 
warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for varicose 
veins with repeated ulcerations, to include bilateral below-
the-knee amputations is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

